t c memo united_states tax_court frank anthony mattina petitioner v commissioner of internal revenue respondent docket no 21851-08l filed date frank anthony mattina pro_se nicholas d doukas for respondent memorandum opinion morrison judge the respondent the commissioner of internal revenue referred to here as the irs has filed three motions a motion for summary_judgment a motion to impose a penalty under sec_6673 and a motion to permit the levy all three motions are meritorious and will be granted the petitioner frank mattina did not file income-tax returns for the tax_year sec_2001 sec_2002 and the irs mailed a deficiency_notice or deficiency notices for these four tax years the date of the mailing is not reflected in the motion papers mattina says that on date the irs sent him a document purporting to be a deficiency_notice mattina failed to include the document in his court papers as will be discussed later mattina’s description of the document is imperfect we cannot be sure that the document was a deficiency_notice and even if it was whether it corresponded to the four years from to or to a subset of these years or to a year outside of these four years such as 1all section references are to the internal_revenue_code unless otherwise indicated 2the irs attached to its summary_judgment papers the following documents concerning its dealings with mattina form year form year form year form year txmod-a transcript irptrn the forms certificate of assessments payment and other specified matters refer to default ed deficiency notices for all four years it appears that on date the irs sent to mattina a notice that he had not filed a income-tax return our description of the notice is based on an date letter that mattina sent to the irs’s austin office the letter said that it was a response to an irs notice dated for the year --a cp-515 mattina’s date letter presented the following spurious arguments about the legality of the income-tax system that no one is liable for the income_tax and that wages are not income on date the irs sent mattina a notice informing him that it intended to levy to collect his tax_liabilities for and mattina requested an administrative hearing to challenge the proposed levy the irs assigned mattina’s request to an appeals officer in its san francisco appeals_office the officer refused to meet mattina face to 3the notice referred to in the letter is therefore probably a warning that the irs has not received a tax_return see schmidt v united_states aftr 2d e d wash defendant sent plaintiffs ‘letter cp-515 ’ demanding that plaintiffs file a tax_return such a form is different from a deficiency_notice a notice_of_deficiency is an official determination by the irs that a taxpayer has an underreported tax_liability the mailing of a deficiency_notice gives the taxpayer the right to challenge the determination by filing a petition with the tax_court our records indicate that we have not received a petition from mattina to redetermine a deficiency for the income-tax year 4his request did not explain why he wished to challenge the levy he wrote merely reasons will be discussed at hearing face after learning this mattina requested that the hearing be conducted by mail instead of by telephone mattina wrote a letter to the irs on date explaining why the levy was inappropriate the letter did not refer to a notice dated date or to any deficiency_notice on date the san francisco appeals_office issued a written_determination that sustained the proposed levy to collect mattina’s tax_liabilities the determination acknowledged but implicitly dismissed the arguments that mattina had made in his date letter the determination also asserted generally that t he requirements of applicable law or administrative procedure have been met the 5instead the letter made the following claims which we summarize the irs did not legitimately record assessments for tax_year sec_2001 sec_2002 and because the code forbids the use of computer-generated assessments the irs failed to mail a valid notice of assessment and demand for payment under sec_6303 a notice_of_levy must be followed by a notice of seizure a notice_of_levy procedure can be used only against employees of the federal government a notice_of_levy is not the same thing as a levy congress did not authorize the assessment or collection of income taxes on individuals and the levy would create significant hardship the letter asked the irs for various documents including all the documents upon which you rely and which were used to verify that the requirements of all applicable law and administrative procedures have been and will be met and documents related to the correctness of the assessments determination listed some specific requirements that had been satisfied however it did not expressly address whether the irs had issued deficiency notices for the appeals officer was not aware of the date letter that mattina had written to the austin irs office mattina filed a petition with the tax_court in which he challenged the irs’s determination to sustain the levy for mattina gave several reasons for his disagreement with the determination the first was in issuing me its notice_of_deficiency in the irs failed to follow the procedure in chapter of the irc or the relevant regulations the petition did not specify the tax_year to which this date notice_of_deficiency corresponded on date the irs filed a motion for summary_judgment the motion urged the court to sustain the determination made by the appeals officer the motion did not specifically discuss whether the irs had issued valid notices of deficiency to mattina mattina filed an objection to the motion he made the following statements in the objection in late january i received a letter from the irs purporting to be a statutory_notice_of_deficiency snd and giving me ninety days to petition_tax_court if i wanted to challenge the assessment on date i responded to the irs letter by pointing out that it failed to meet the requirements of an snd an snd must include a statement from the irs that the irs has examined a return the real issue is whether the alleged statutory_notice_of_deficiency satisfied the minimum requirements for a statutory_notice_of_deficiency and and i ask the court to determine whether the snd issued to me on date was valid or not plainly mattina is saying that the date notice was not a valid deficiency_notice because it did not say that the irs had audited a return what is not so evident is which tax_year the date notice addresses we do not have a copy of the notice to refer to mattina’s objection says that the notice in question is discussed in a letter attached to his objection my letter of date pointed out a number of other problems with the alleged snd my letter is attached to this response as exhibit a mattina tells us to look at his attachment and so we do the attachment is mattina’s letter to the irs’s austin center this letter is dated date not date and purports to respond to a notice cp-515 not a deficiency_notice these inconsistencies are significant because the attachment is our only clue as to what year’s deficiency_notice mattina is challenging in this case the attachment refers to the tax_year and no other tax_year it is no surprise then that the irs construes mattina’s objection to be that the january notice was not a valid notice_of_deficiency for the tax_year construing mattina’s objection to be a challenge to a deficiency_notice the irs observes that such a challenge is not relevant to the determination of its appeals_office that the irs should levy to collect income_tax from tax years we do not disagree with the irs’s response given the confusion in the papers that mattina filed however it is sufficient here to address mattina’s theory that the notice_of_deficiency had to assert that the irs had examined a return that theory is incorrect a taxpayer who has failed to file a tax_return cannot fault the irs for failing to examine a tax_return see fox v commissioner tcmemo_1993_277 affd without published opinion 69_f3d_543 9th cir thus even if mattina is challenging the validity of the and deficiency notices his challenge is unpersuasive the determination of the appeals officer was not erroneous the irs’s motion for summary_judgment will be granted the irs has moved to impose a penalty under sec_6673 because mattina’s position in the case is groundless and because he instituted the case primarily for the purpose of delay see sec_6673 mattina’s position in this case is indeed groundless we have rejected mattina’s sole argument made in his objection to the irs’s motion for summary_judgment also we are convinced that mattina filed his tax_court petition for the purpose of delay this conclusion follows from a combination of facts including that mattina failed to file tax returns for several years and mattina asserted frivolous arguments both in his date letter to the irs’s austin office and at the administrative hearing that is the subject of this case the irs’s motion to impose a penalty will be granted an appropriate penalty for mattina’s misconduct is dollar_figure the irs has also asked the court to remove the suspension of the levy under sec_6330 such a request should be granted only if good cause exists to remove the suspension sec_6330 good cause exists where the taxpayer has used the collection review procedure to espouse frivolous and groundless arguments and otherwise needlessly delay collection 124_tc_189 we find that this condition is satisfied an additional condition for removing the suspension is that the underlying tax_liability not be at issue in the tax_court proceeding sec_6330 removal of suspension authorized only when underlying tax_liability not at issue in the appeal to the tax_court the underlying tax_liability is not at issue in this proceeding mattina failed to raise arguments and provide evidence regarding his tax_liability at the hearing level this failure bars him from asking the court to make determinations regarding his tax_liability see 129_tc_107 in seeking tax_court review of appeals’ notice_of_determination the taxpayer can only ask the court to consider an issue including a challenge to the underlying tax_liability that was properly raised in the taxpayer’s cdp hearing sec_301_6330-1 q a-f3 proced admin regs the irs’s motion to remove the suspension of levy will be granted to reflect the foregoing an appropriate order and decision will be entered for respondent
